Citation Nr: 1721910	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-36 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In June 2010, the Veteran testified before a Decision Review Officer.  A transcript of the hearing is of record.  This matter was previously remanded in August 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  

The Veteran contends that he was diagnosed in June 1982 with hypertension by private physician, Dr. Mir, but that he has been unable to obtain those medical records due to the length of time since treatment and that physician going out of business.  In November 2016, the Veteran's current private physician, Dr. Robert Mancini submitted a statement attesting to the fact that he has treated the Veteran for over fifteen years and that when the Veteran began treatment, his medical records from the previous physician indicated that the Veteran was diagnosed     with hypertension in 1982, soon after departing from the military.  However, Dr. Mancini stated the medical records from the previous office are not available because the office went out of business.  Dr. Mancini also included three pages of the Veteran's medical records dated September 2016 which he stated indicated the diagnosis of hypertension and a one page document denoting the Veteran's current medication list from February 2015 to November 2016.  The claims file does not include all of the medical records from Dr. Mancini from the last fifteen years and an authorization and release to request these records has not yet been obtained from the Veteran.  Remand is warranted so that these private medical records may be requested. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete appropriate authorization   forms so that treatment records from Dr. Mancini can be requested.  After securing the necessary release, the AOJ should request all treatment records from Dr. Mancini,          to specifically include the earliest records of treatment.  Updated VA treatment records from March 2016 to present should also be obtained.  If any requested records are not available, the Veteran and his representative should be notified of such and the claims file should be annotated       to reflect such.

2. After the above and any additional development deemed necessary has been completed, the AOJ should readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement       of the case and afford them the requisite opportunity to respond thereto before the case is returned to the Board        for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




